220 F.2d 351
Virgil JOHNSON, Appellant,v.O. B. ELLIS, General Manager, Texas Prison System, Appellee.
No. 15325.
United States Court of Appeals, Fifth Circuit.
March 30, 1955.

Appeal from the United States District Court for the Southern District of Texas; Thomas M. Kennerly, Judge.
Virgil Johnson, in pro. per.
Willis E. Gresham, Asst. Atty. Gen., for appellee.
Before HOLMES and RIVES, Circuit Judges, and THOMAS, District Judge.
PER CURIAM.


1
The motion to dismiss this appeal is sustained, and the appeal dismissed, upon the authority of Harris v. Ellis, 5 Cir., 204 F.2d 685, decided by this court on May 29, 1953.


2
Appeal dismissed.